Citation Nr: 1540502	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-20 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of catarrhal fever.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a fractured nose, to include deviated septum.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition of the groin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to December 1948.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.   

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  At the hearing, he submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The merits of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  A September 2010 rating decision denied a petition to reopen service connection for residuals of catarrhal fever, sinusitis, residuals of a fractured nose, and a skin condition of the groin.  The decision was not appealed and is now final.

2.  Evidence submitted since the September 2010 denial was not previously considered by agency decisionmakers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 2010 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The criteria to reopen the claim of service connection for residuals of catarrhal fever are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The criteria to reopen the claim of service connection for sinusitis are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

4.  The criteria to reopen the claim of service connection for residuals of a fractured nose, including a deviated septum, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

5.  The criteria to reopen the claim of service connection for a skin condition of the groin are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed a claim of service connection for residuals of catarrhal fever, sinusitis, residuals of a broken nose, and a skin condition in September 2000.  By a July 2002 rating decision, the RO denied the claims.  The RO noted that residuals of a fractured nose were noted on the Veteran's entrance examination, and that there was no evidence of aggravation of the disorder during service.  The decision also found that there was no evidence of any chronic residuals of catarrhal fever in service; and that there was no nexus between the Veteran's sinusitis and skin condition and his service.  The Veteran was notified of the decision and his appellate rights by an August 2002 letter.  The Veteran did not file a notice of disagreement with the decision, or submit new and material evidence pertinent to the claims, within a year of the notice of the adverse decision.  As a result, the July 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 20.302, 20.1103 (2002).  

Claims to reopen these issues were denied by rating decisions dated in November 2004 and September 2010.  During his hearing before the Board, the Veteran reported that he did not receive notification of these adverse decisions.  The Board notes, however, that letters were sent to the Veteran's home notifying him of the outcome of these claims and of his appellate rights in November 2004 and September 2010, respectively.  The letters were not returned as undeliverable.  In addition, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  A statement of non-receipt, standing alone is not the type of clear evidence to the contrary that is sufficient to rebut the presumption of regularity of notice.  Id.  The Board therefore finds that the Veteran was properly notified of the decisions as the presumption of regularity has not been rebutted.  As the Veteran was notified of the adverse decisions, and did not file a timely notice of disagreement or submit new and material evidence within a year of notification of the adverse decisions, the November 2004 and September 2010 decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010); 38 C.F.R. §§ 20.302, 20.1103 (2004).

VA may reopen and review previously denied claims if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claims now under consideration is the September 2010 rating decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since September 2010, the Veteran has submitted his own statements that his skin disability had its onset during service, and that he has had continuous episodes of the skin disability since service.  He also testified that he broke his nose while boxing in the service.  According to the Veteran, his nose was flattened, and the fracture was re-set during the boxing match.  He asserts that the boxing injury aggravated his pre-existing deviated septum, and caused him to have chronic sinusitis.  Finally, the Veteran testified that he has dermatochalasis, or "bags" under the eyes, which have been present since the episode of catarrhal fever in service.  

The Veteran is competent to report the onset and frequency of these observable symptoms as well as the events he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).    

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran had a distinct skin disability during service and that it continued after he was discharged from service; that he aggravated his pre-existing deviated septum and suffered from chronic sinusitis since a boxing injury in 1947; and that he has a chronic residual of catarrhal fever, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  

Thus, the new evidence relates to unestablished facts necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the claims, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The merits of the claims are addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of service connection for residuals of catarrhal fever is reopened; and to this extent, the appeal is granted. 

New and material evidence having been received, the claim of service connection for sinusitis is reopened; and to this extent, the appeal is granted. 

New and material evidence having been received, the claim of service connection for residuals of a fractured nose, including a deviated septum, is reopened; and to this extent, the appeal is granted. 

New and material evidence having been received, the claim of service connection for a skin disorder of the groin is reopened; and to this extent, the appeal is granted. 


REMAND

Given that the Board reopened the four claims, they must be remanded for de novo review by the RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

Additionally, the evidence reflects that the Veteran enlisted in the Navy Reserve in July 1950.  Should they exist, his Reserve records may reflect treatment for one or more of the disabilities that are the subject of the appeal; thus, they must be requested on remand.  38 C.F.R. § 3.159(c)(2).  Updated VA treatment records must also be obtained.

The Veteran has not been afforded VA examinations to determine the nature and etiology of his disabilities; such examinations must be scheduled upon remand given that the duty to assist has been triggered with the reopening of the claims.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's Navy Reserve records.  If such records do not exist or are unavailable, a negative response must be obtained.  All efforts to locate these records must be documented in the record.

2.  Obtain VA treatment records since May 2013.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claims for residuals of a fractured nose and sinusitis.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the deviated septum observed on the Veteran's entrance into service in September 1945 was aggravated as a result of a boxing injury in 1947.  The examiner is to accept as fact the Veteran's reports of breaking his nose during a boxing match in service.  

The examiner is also to provide an opinion as to whether it is at least as likely as not that the Veteran's sinusitis had its onset during, or is otherwise a result of, service, including as a residual of the 1947 boxing injury.  The examiner is advised that the Veteran is competent to report the onset of symptoms of sinusitis.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claim for residuals of catarrhal fever.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has residuals of an episode of catarrhal fever during service, to include dermatochalasis and visual disturbances.  The examiner is advised that the Veteran is competent to assert that he first observed dermatochalasis immediately after recovering from catarrhal fever.    

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claim for a skin condition of the groin.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a skin condition of the groin that had its onset during, or is otherwise related to, service.  The examiner is advised that the Veteran is competent to assert that he first experienced a skin condition of the groin during service, and that he has continued to experience it since that time.  The examiner is further advised that if the skin condition is not readily apparent on examination, he or she is to offer a diagnosis based on the Veteran's description of his symptoms.    

The examination report must include a complete rationale for all opinions expressed.  

6.  Finally, readjudicate the issues on appeal on the merits.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


